                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

RDB PROPERTY, LLC, and DAVID J.                  )
MIKLOS                                           )
                                                 )
                           Plaintiffs,           )
                                                 )
             v.                                  )           19 C 5700
                                                 )
THE CITY OF BERWYN,                              )           Judge Charles P. Kocoras
                                                 )
                           Defendant.            )

                                         ORDER

       Before the Court is Defendant City of Berwyn’s (“the City”) motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6). For the following reasons, the Court

will grant the motion.

                                     STATEMENT

       For purposes of this motion, the Court accepts as true the following facts from

the complaint. Murphy v. Walker, 51 F.3d 714, 717 (7th Cir. 1995). All reasonable

inferences are drawn in Plaintiffs’ favor. Tamayo v. Blagojevich, 526 F.3d 1074, 1081

(7th Cir. 2008).

       Defendant is an Illinois municipal corporation. Plaintiff RDB Properties, LLC

(“RDB”) is an Illinois limited liability company who owns the property at issue in this

matter. Plaintiff David J. Miklos (“Miklos”) is RDB’s Member/Manager, and is a

resident of Berwyn, Illinois (collectively, “Plaintiffs”).
       Plaintiffs’ property is located on 1214 Scoville Avenue, Berwyn, Illinois.

Plaintiffs’ street dead-ends into an alley behind a large facility belonging to the Turano

Baking Company (“Turano”). The facility spans four block-lengths between the main

thoroughfares of Ridgeland Avenue and East Avenue. In 2014, Turano bought the

residential properties on the southside of the alley behind its facility.

       The facts giving rise to this case occurred in December 2014, when the City

allowed Turano to demolish the dwellings on the properties adjacent to the alley and

construct a private parking lot. The City granted Turano a zoning variance to permit its

construction of the parking lot in a residential area and rezoned the former residential

lots to mixed commercial use. Plaintiffs allege that the City also gave Turano part of

the public land on which Scoville and Gunderson Avenues were located, allowing

Turano’s parking lot to extend uninterrupted from East Avenue to Elmwood Avenue.

       As part of the designs approved by the City, Turano built a cul-de-sac at the end

of Scoville and Gunderson Avenues to block access to its private parking lot. As a

result of the newly constructed cul-de-sac on Scoville Avenue, Plaintiffs’ property—

being adjacent to the cul-de-sac—lost a public on-street parking spot. Plaintiffs further

allege that the City repeatedly failed to require Turano to comply with its ordinances

governing parking lots and their surroundings.

       Plaintiffs allege that the value of their property was damaged by the City’s

actions. Specifically, Plaintiffs allege the City’s actions facilitated increased noise from

                                             2
operations and vehicular traffic in and around Turano’s facilities, caused security risks

resulting from an increase in vehicular and pedestrian traffic, allowed excessive light

from the parking lot, and caused Plaintiffs’ property to lose on-street parking as well as

aesthetic value. Plaintiffs further allege that the loss of parking spaces has made it

impossible to provide dedicated handicapped street parking for individuals residing at

Plaintiffs’ property.

       Based on these events, Plaintiffs filed a complaint on August 23, 2019, alleging

a taking in violation of the Fifth Amendment of the United States Constitution. 1 On

October 9, 2019, Defendant filed a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6).

        A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) “tests the

sufficiency of the complaint, not the merits of the case.” McReynolds v. Merrill Lynch

& Co., 694 F.3d 873, 878 (7th Cir. 2012). The allegations in the complaint must set

forth a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). A plaintiff need not provide detailed factual allegations,

but it must provide enough factual support to raise its right to relief above a speculative

level. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A claim must be

facially plausible, meaning that the pleadings must “allow . . . the court to draw the



1
  The Court notes that these cases are typically brought under 42 U.S.C. § 1983, and although the City’s
reply brief references that section, the complaint itself does not.
                                                   3
reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). The claim must be described “in sufficient detail to

give the defendant ‘fair notice of what the . . . claim is and the grounds upon which it

rests.’” E.E.O.C. v. Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007)

(quoting Twombly, 550 U.S. at 555). “[T]hreadbare recitals of the elements of a cause

of action, supported by mere conclusory statements,” are insufficient to withstand a

12(b)(6) motion to dismiss. Iqbal, 556 U.S. at 678.

        The City urges the Court to dismiss this case under Federal Rule of Civil

Procedure 12(b)(6), arguing that none of Plaintiffs’ alleged injuries were the product of

a government action. The City further argues that Plaintiffs’ injuries are not actionable

under the Takings Clause.2 The Court will address each argument in turn.

        Plaintiffs allege a taking occurred when the City granted Turano a zoning

variance, failed to enforce ordinances, and eliminated parking spaces by transferring

public land to Turano. These actions allegedly damaged the value of Plaintiffs’

property by facilitating increased noise from the Turano facilities, increased security

risk due to increasing traffic, loss of public street parking, excessive light from newly

installed light fixtures, and loss of aesthetic value.           The City argues that it has no role




2
 A portion of the City’s argument appears to rest on the state-court litigation requirement articulated in
Williamson County Regional Planning Comm’n v. Hamilton Bank of Johnson City, 473 U.S. 172 (1985).
But that requirement has been overruled by the Supreme Court in Knick v. Township of Scott, __ U.S. __,
139 S. Ct. 2162, 2170 (2019). This Court, therefore, rejects that argument.
                                                    4
in the alleged taking because all actions that allegedly constitute a taking belong to

Turano, a private entity. The Court disagrees.

       While it may be true that the actual damages Plaintiffs suffered directly resulted

from actions taken by Turano, the City had a significant role in facilitating Turano’s

actions. According to Plaintiffs, the City granted Turano a variance on the zoning of

the land, failed to enforce ordinances governing the use of Turano’s land, transferred

public land to Turano, and approved Turano’s parking lot design that led to the

construction of the cul-de-sac. Thus, Plaintiffs have sufficiently alleged the City’s

participation in the alleged taking.

       Nevertheless, none of Plaintiffs’ allegations are severe enough to constitute a

taking in the constitutional sense. Although legitimate government action unfairly

burdening an individual instead of a community constitutes a taking, “not every

destruction or injury to property by government action has been held to be a ‘taking’ in

the constitutional sense.” Barbian v. Panagis, 694 F.2d 476, 483 (7th Cir. 1982)

(quoting Armstrong v. United States, 364 U.S. 40, 48 (1960)). Instead of merely

preventing the most beneficial use, government action must deny an individual “all” or

an “essential” use of his property. Id.

       Plaintiffs do not allege that the increased noise, security risk, excess light, and

loss of aesthetic value denied them of “all” or of an “essential” use of their property.

Nor do they allege that the loss of on-street parking deprived them of all such use.

                                            5
Rather, Plaintiffs allege that the loss of on-street parking has “made it impossible to

provide a dedicated handicapped street parking for individuals residing at [his]

property,” which corresponds with a decrease in the property’s rental value. But this is

simply not enough. A decline in market value, or the loss of the best or most profitable

use of the property, does not demonstrate that a taking has occurred. Barbian, 694 F.2d

at 483 (citations and quotation marks omitted).

       Accordingly, the Court finds that Plaintiffs failed to allege a taking within the

meaning of the Fifth Amendment of the United States Constitution.

                                   CONCLUSION

       For the reasons mentioned above, the Court grants the City’s motion to dismiss.

It is so ordered.


Dated: 12/3/2019
                                               ________________________________
                                               Charles P. Kocoras
                                               United States District Judge




                                           6
